DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	In regards to claims 1, 11 and 16, the Applicant’s arguments have been considered but are moot due to the new grounds of rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear how the limitation “a shape memory alloy comprising about 30% titanium, nickel and niobium” should be interpreted. It is unclear what the “30%” is referring to. Is it 30% titanium only or 30% of the titanium, nickel and niobium combined? 

In regards to claim 11, it is unclear how the limitation “…about 48% nickel, and niobium…” should be interpreted. It is unclear what the “48%” is referring to. Is it 48% nickel only or 48% of nickel and niobium combined? Furthermore, if it is just 48% nickel, what is this in reference to? Is it 48% nickel within the combination of the titanium, nickel and niobium or 48% of the whole shape memory alloy?

Claims 2-10 and 12-15 are also rejected under this statute as they depend from either claims 1 or 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 9, 10, 11, 13, 14, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parmeter et al. (U.S. Publication No. 20200116000) in view of Flores et al. (U.S. Publication No. 20160145963) and further view of Zhang (CN 206054733 U)	
In regards to claim 1, Parmeter teaches an electrical submersible pump assembly (Fig. 3: ESP assembly 220), comprising:
 a seal section housing (Fig. 2: pp[0023]: seal section 235) for coupling between a motor (230)  and a pump of the assembly (250), the housing (225) having a longitudinal axis (implicit as the ESP is longitudinally disposed in the wellbore; Fig. 2); 
first (Fig. 5C, pp[0025]: top adapter 320) and second (unnumbered bottom adapter 320) adapters axially spaced apart and extending toward each other from first and second ends of the housing (pp[0025], Fig. 5C), respectively, each of the first and second adapters having an outward facing annular wall relative to the axis (Fig. 5C: both top and bottom 320 have outward facing walls relative to unnumbered longitudinal axis); 
a bladder (Fig. 5C: bag 310) with first and second openings  on first and second ends, respectively (Fig. 5C: top  and bottom openings where top adapter 320 and bottom adapter 320 are disposed, respectively), that insert over the first and second adapters (Fig. 5C: bag 310 is disposed over the adapters 320.), respectively; 
(pp[0025], Fig. 4: top clamp 405) having an expanded condition that enables the first clamp ring to be inserted over the first opening and the first opening (pp[0025]: clamp 405 has an expanded condition as it is placed over the ends of the bag 310 such that it can compress the end sections of the bag 310.) to be inserted over the annular wall of the first adapter (Fig. 5C: the clamp is inserted over the annular wall of the adapters 320 as the adapters are on the ends of the bag 320 which are compressed by the clamp 405.); 
the first clamp ring having a contracted condition that tightly secures the first opening to the annular wall of the first adapter (pp[0025]: clamp 405 compresses the end sections of the bag 310.); and 
However, Parmeter is silent regarding the first clamp ring being formed of a shape memory alloy comprising about 30% titanium, nickel and niobium that causes movement from the expanded condition to the contracted condition in response to heating the first clamp ring to a selected elevated temperature
Flores, drawn to thermal spacing memory system used on wellbore tools and placed inside a wellbore, discloses wherein the sub (Fig. 1: subs 140A, 140B, and 140C) is formed of a shape memory alloy (pp[0022]: subs 140A, 140B, and 140C is comprised of a memory shape material that changes shape depending on the temperature) comprising about titanium, nickel and niobium (the subs 140A, B and C can comprise titanium, nickel and niobium; pp[0006], [0022]) that causes movement from the expanded condition to the contracted condition in response to heating the first sub to a selected elevated temperature (pp[0022], [0023]: subs 140A, 140B, and 140C have a first smaller outer diameter at a first temperature and have a second larger outer diameter at a second temperature. The first temperature may be hotter than the second temperature.). 
In re Leshin, 125 USPQ 416.
The combination of Parmeter and Flores is silent regarding the shape memory alloy comprises about 30% titanium.
Zhang discloses, drawn to a shape memory ring sealing device, discloses that the shape memory alloy comprises about 30% titanium (the shape memory alloy is nickel titanium memory alloy, nickel titanium memory alloy, the weight percentage of each component is as follows: titanium 35% ~ 38%; Page 2 of translated document).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter and Flores the shape memory alloy composition as taught by Zhang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its . Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
In regards to claim 6, the combination of Parmeter and Flores teaches the assembly according to claim 1.
The combination of Parmeter and Flores fails to teach that the shape memory alloy comprises about 48% nickel. 
Zhang, drawn to a shape memory alloy sealing ring, discloses that the shape memory alloy comprises about 48% nickel (the shape memory alloy is nickel titanium memory alloy, nickel titanium memory alloy, the weight percentage of each component is as follows: 47% to 52% nickel; Page 2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter and Flores the shape memory alloy composition as taught by Zhang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)

Parmeter further teaches further comprising: a second clamp ring (pp[0025], Fig. 4: unnumbered bottom clamp 405) extending around the second opening (Fig. 5C: bottom openings where bottom adapter 320 is disposed); the second clamp ring having an expanded condition that enables the second clamp ring to be inserted over the second opening during assembly (pp[0025]: clamp 405 has an extended condition as it is placed over the ends of the bag 310 such that it can compress the end sections of the bag 310.); the second clamp ring having a contracted condition that tightly secures the second opening to the annular wall of the second adapter (pp[0025]: clamp 405 compresses the end sections of the bag 310 which are around the adapter 320).
Flores further discloses wherein the second clamp ring is formed of the same shape memory alloy as the first clamp ring (pp[0022]: the subs 140a,b,c may formed of the same shape memory alloy as all of the subs may exhibit the same changes when exposed to varied temperatures in the wellbore. )
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the clamp of the combination of  Parmeter, Flores and Zhang such that it comprises a shape memory alloy which Flores teaches is a known material for downhole tools since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In view of the modification made in relation to claim 1, Flores teaches that the clamp would have an inner diameter that can be contracted only by heating to the selected elevated temperature (pp[0022], [0023]: subs 140A, 140B, and 140C have a first smaller outer diameter at a first temperature and have a second larger outer diameter at a second temperature. The first temperature may be hotter than the second temperature.). 

In regards to claim 10, the combination of Parmeter and Flores teaches the assembly according to claim 1.
The combination of Parmeter and Flores fails to teach that the shape memory alloy comprises about 14% niobium.
Zhang, drawn to a shape memory alloy sealing ring, discloses that the shape memory alloy comprises about 14% niobium (the shape memory alloy is nickel titanium memory alloy, nickel titanium memory alloy, the weight percentage of each component is as follows: 13% to 15% of niobium; Page 2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter and Flores the shape memory alloy composition as taught by Zhang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art. In other words, narrowing a general condition taught by the In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)

In regards to claim 11, Parmeter teaches an electrical submersible pump assembly (Fig. 3: ESP assembly 220), comprising: 
a seal section housing (Fig. 2: pp[0023]: seal section 235) for coupling between a motor (230)  and a pump of the assembly (250), the housing (225) having a longitudinal axis (implicit as the ESP is longitudinally disposed in the wellbore; Fig. 2); 
first (Fig. 5C, pp[0025]: top adapter 320) and second (unnumbered bottom adapter 320) adapters axially spaced apart and extending toward each other from first and second ends of the housing (pp[0025], Fig. 5C), respectively, each of the first and second adapters having an outward facing annular wall relative to the axis (Fig. 5C: both top and bottom 320 have outward facing walls relative to unnumbered longitudinal axis); 
 a bladder (Fig. 5C: bag 310) with first and second openings on first and second ends, respectively (Fig. 5C: top and bottom openings where top adapter 320 and bottom adapter 320 are disposed, respectively), the first opening receiving the annular wall of the first adapter (Fig. 5C: top adapter 320), the second opening receiving the annular wall of the second adapter (Fig. 5C: bottom adapter);
(pp[0025]: clamps 405 have an extended condition as it is placed over the ends of the bag 310 such that it can compress the end sections of the bag 310.), respectively; 
Parmeter is silent regarding the first and second clamp rings being formed of a shape memory alloy comprising about titanium, about 48% nickel, and niobium and selected to create expanded condition inner diameters when at a room temperature between 20 and 25 degrees C, enabling the first and second clamp rings to be inserted over the first and second openings, respectively, during assembly; 
the shape member alloy of the first and second clamp rings also being selected to create contracted condition inner diameters when heated to a selected elevated temperature that tightly secures the first and second openings to the annular walls of the first and second adapters, respectively; and the shape memory alloy of the first and second clamp rings further being selected to cause the contracted condition inner diameters to expand when chilled to a selected low temperature.  
Flores, drawn to thermal spacing memory system used on wellbore tools and placed inside a wellbore, discloses the first and second subs (Fig. 1: subs 140A, 140B, and 140C)  being formed of a shape memory alloy (pp[0022]: subs 140A, 140B, and 140C is comprised of a memory shape material that changes shape depending on the temperature) comprising titanium, nickel and niobium (the subs 140A, B and C can comprise titanium, nickel and niobium; pp[0006], [0022]); the shape member alloy of the first and second subs also being selected to create contracted condition inner diameters when heated to a selected elevated temperature; and the shape memory alloy of the first and second clamp rings further being selected to cause the contracted condition inner diameters to expand when chilled to a selected (pp[0022], [0023]: subs 140A, 140B, and 140C have a first smaller outer diameter at a first temperature and have a second larger outer diameter at a second temperature. The first temperature may be hotter than the second temperature.) .  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the clamp of Parmeter such that it comprises a shape memory alloy which Flores teaches is a known material for downhole tools since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The combination of Parmeter and Flores discloses that the first and second clamp rings are formed of a shape memory alloy  selected to create expanded condition inner diameters when at a room temperature between 20 and 25 degrees C (pp[0023] of Flores discloses that the temperature difference can be 5 or more degrees) , enabling the first and second clamp rings to be inserted over the first and second openings, respectively, during assembly (The clamps 405 of Parmeter are disposed around the ends of the bag 310 during assembly and the shape memory alloy of Flores will allow the clamps to be expanded by adjusting the temperature to a second temperature.); the shape member alloy of the first and second clamp rings also being selected to create contracted condition inner diameters when heated to a selected elevated temperature that tightly secures the first and second openings to the annular walls of the first and second adapters (The clamps then are exposed to a temperature greater than the second temperature such that the clamps have a first smaller outer diameter and thereby tightly secures the first and second openings to the annular walls of the first and second adapters.).

Zhang, drawn to a shape memory sealing ring, discloses that the shape memory alloy comprises about 48% nickel (the shape memory alloy is nickel titanium memory alloy, nickel titanium memory alloy, the weight percentage of each component is as follows: 47% to 52% nickel; Page 2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter and Flores the shape memory alloy composition as taught by Zhang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)





	Flores further discloses that the shape memory alloy consists essentially of titanium, nickel and niobium (the subs 140A, B and C can include titanium, nickel and niobium; pp[0006], [0022]).

In regards to claim 14, the combination of Parmeter and Flores teaches the assembly according to claim 11.
The combination of Parmeter Flores further fails to teach that the shape memory alloy comprises about 30% titanium.
Zhang discloses, drawn to a shape memory ring sealing device, discloses that the shape memory alloy comprises about 30% titanium (the shape memory alloy is nickel titanium memory alloy, nickel titanium memory alloy, the weight percentage of each component is as follows: titanium 35% ~ 38%; Page 2 of translated document).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter and Flores the shape memory alloy composition as taught by Zhang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Furthermore, it has been held to be . Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

In regards to claim 15, the combination of Parmeter and Flores teaches the assembly according to claim 11.
The combination of Parmeter and Flores fails to teach that the shape memory alloy comprises about 14% niobium. 
Zhang, drawn to a shape memory alloy sealing ring, discloses that the shape memory alloy comprises about 14% niobium (the shape memory alloy is nickel titanium memory alloy, nickel titanium memory alloy, the weight percentage of each component is as follows: 13% to 15% of niobium; Page 2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter and Flores the shape memory alloy composition as taught by Zhang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its . Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)

In regards to claim 16, Parmeter teaches a method of installing and removing a bladder (Fig. 5C: bag 310) in a seal section housing (Fig. 2: pp[0023]: seal section 235)  of an electrical submersible well pump (Fig. 3: ESP assembly 220), the bladder having first and second openings on first and second ends (Fig. 5C: top  and bottom openings where top adapter 320 and bottom adapter 320 are disposed, respectively), -respectively, the seal section housing having first (Fig. 5C, pp[0025]: top adapter 320) and second  adapters (unnumbered bottom adapter 320) spaced apart from each other, the method comprising:
	sliding the first and second clamp rings around the first and second ends, respectively, of the bladder opening (pp[0025]: clamp 405 is placed over the ends of the bag 310 such that it can compress the end sections of the bag 310.), and sliding the first and second ends of the bladder over the first and second adapters and removal of the first and second clamp rings around the first and second ends of the bladder (pp[0025]: Crimp 410 may include two protruding "ears" that allow installation and/or removal of clamp 405.).
while in the expanded condition, sliding the first and second clamp rings around the first and second ends, respectively, of the bladder (pp[0025]: clamp 405 has an extended condition as it is placed over the ends of the bag 310 such that it can compress the end sections of the bag 310), and sliding the first and second ends of the bladder (310) over the first and second adapters (top and bottom adapters 320; Fig. 5C), respectively;
	Parmeter is silent regarding providing first and second clamp rings of a selected shape memory alloy that comprises about 30% titanium, about 48% nickel and about 14% niobium and 
then heating the first and second clamp rings to a selected elevated temperature, causing the first and second clamp rings to change to and be retained in the contracted condition, tightly securing the first and second ends of the bladder to the first and second adapters, respectively; 
then to remove the bladder, chilling the first and second clamp rings to a selected low temperature that causes the first and second clamp rings to return to the expanded condition; then while in the expanded condition, pulling the first and second ends of the bladder from the first and second adapters, respectively.  
Flores, drawn to thermal spacing memory system used on wellbore tools and placed inside a wellbore, discloses providing subs of a selected shape memory alloy (Fig. 1: subs 140A, 140B, and 140C) formed of a shape memory alloy (pp[0022]: subs 140A, 140B, and 140C is comprised of a memory shape material that changes shape depending on the temperature)  that comprises titanium, nickel and niobium (the subs 140A, B and C can comprise titanium, nickel and niobium; pp[0006], [0022])  causes the first and second subs to have an expanded condition and a contracted condition (pp[0022]-[0024]: subs 140A, 140B, and 140C expand and contract when exposed to selected temperatures.).
 then heating the first and second subs to a selected elevated temperature, causing the first and second subs to change to and be retained in the contracted condition (pp[0022], [0023]: subs 140A, 140B, and 140C have a first smaller outer diameter at a first temperature and have a second larger outer diameter at a second temperature. The first temperature may be hotter than the second temperature.).
In re Leshin, 125 USPQ 416.
The combination of Parmeter and Flores discloses heating the first and second clamp rings to a selected elevated temperature, causing the first and second clamp rings to change to and be retained in the contracted condition, tightly securing the first and second ends of the bladder to the first and second adapters, respectively (The modification of the clamps of Parmeter with the SMA of Flores will allow the clamps to contract when exposed to higher temperature which will can compress the end sections of the bag 310.). 
then to remove the bladder, chilling the first and second clamp rings to a selected low temperature that causes the first and second clamp rings to return to the expanded condition; then while in the expanded condition, pulling the first and second ends of the bladder from the first and second adapters, respectively (Parmeter teaches that the clamps 405 are designed to be installed and/or removed (pp[0025]) such that the bag (bladder) is no longer secured in place at the ends of the bag. Therefore, in view of the modification, a surface temperature being lower than a wellbore temperature would cause the expanded condition to facilitate removal of the clamps which comprises a SMA.).  
	The Examiner notes that the claim is being broadly interpreted because the limitations of the claim does not recite anything beyond heating and cooling of a shape memory alloy clamp structure such that it expands and contracts and further does not positively recite the structures 
	The combination of Parmeter and Flores does not teach that the shape memory alloy comprises about 30% titanium, about 48% nickel and about 14% niobium.
Zhang, drawn to a shape memory alloy sealing ring, discloses that the shape memory alloy comprises about 30% titanium, about 48% nickel and about 14% niobium (the shape memory alloy is nickel titanium memory alloy, nickel titanium memory alloy, the weight percentage of each component is as follows: titanium 35% ~ 38%; 47% to 52% nickel; 13% to 15% of niobium; Page 2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter and Flores the shape memory alloy composition as taught by Zhang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)


 Parmeter further teaches wherein: the first and second clamp rings are placed around the first and second ends of the bladder and the first and second ends of the bladder are slid over the first and second adapters, respectively, while at a room temperature between 20 and 25 degrees C (pp[0025]: clamp 405  are placed over the ends of the bag 310 such that it can compress the end sections of the bag 310 which are over the adapters 320 Further, Flores discloses in pp[0023] that temperature differences can be 5 or more degrees such that a temperature between 20 and 25 degrees are within those ranges relative to a wellbore.). 

Claims 2-5, 7, 12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parmeter et al. (U.S. Publication No. 20200116000) in view of Flores  (U.S. Publication No. 20160145963), Zhang (CN 206054733 U) and in further view of Poyyara (U.S. Publication No. 20170261038) 
In regards to claim 2, the combination of Parmeter, Flores and Zhang teaches the assembly according to claim 1.
The combination of Parmeter, Flores and Zhang is silent regarding wherein the selected elevated temperature required to cause the first clamp ring to move from the expanded condition toward the contracted condition is at least 50 degrees C.
Flores does disclose that temperature differences between the first and second temperatures, which the shape memory elements are exposed to, may be 50, or more degrees Fahrenheit (pp[0023]).
(pp[0019] : the first and second transformation temperatures of the shape memory alloy may be adjusted between approximately negative 100 degrees Celsius and positive 100 degrees Celsius.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter, Flores and Zhang with the transformative temperature range of the shape memory alloy as taught by Poyyara , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, adjustment of temperature to transform the shape memory alloy is a well understood process in the art (pp[0019]).  

In regards to claim 3, the combination of Parmeter, Flores and Zhang teaches the assembly according to claim 1.
The combination of Parmeter, Flores and Zhang is silent regarding wherein the selected elevated temperature required to cause the first clamp ring to move from the expanded condition to the contracted condition is in a range from 50 degrees C. to 165 degrees C.  
Flores does disclose that temperature differences between the first and second temperatures, which the shape memory elements are exposed to, may be 50, or more degrees Fahrenheit (pp[0023]).

Poyyara discloses wherein the selected elevated temperature required to cause the first clamp ring to move from the expanded condition to the contracted condition is in a range from 50 degrees C. to 165 degrees C. (pp[0019] : the first and second transformation temperatures of the shape memory alloy may be adjusted between approximately negative 100 degrees Celsius and positive 100 degrees Celsius.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter,  Flores and Zhang with the transformative temperature range of the shape memory alloy as taught by Poyyara , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, adjustment of temperature to transform the shape memory alloy is a well understood process in the art (pp[0019]).  
 
In regards to claim 4, the combination of Parmeter, Flores and Zhang teaches the assembly according to claim 1.
Flores further teaches further teaches wherein the first clamp ring is movable from the contracted condition back to the expanded condition in response to chilling the first clamp ring to a selected low temperature (pp[0023]: the shape memory alloy can be contracted at a first temperature and expanded at a second temperature.).

Flores does disclose that temperature differences between the first and second temperatures, which the shape memory elements are exposed to, may be at least a 5 degree Fahrenheit (pp[0023]).
Poyyara discloses wherein the first clamp ring remains in the expanded condition after being warmed from the selected low temperature to a room temperature between 20 and 25 degrees C (pp[0019] : the first and second transformation temperatures of the shape memory alloy may be adjusted between approximately negative 100 degrees Celsius and positive 100 degrees Celsius.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter, Flores and Zhang with the transformative temperature range of the shape memory alloy as taught by Poyyara , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, adjustment of temperature to transform the shape memory alloy is a well understood process in the art (pp[0019]).  




The combination of Parmeter, Flores and Zhang is silent regarding wherein the selected low temperature is between minus 55 degrees C and minus 120 degrees C.
Flores does disclose that temperature differences between the first and second temperatures, which the shape memory elements are exposed to, may be at least a 5 degree Fahrenheit difference (pp[0023]).
Poyyara discloses wherein   the selected low temperature is between minus 55 degrees C and minus 120 degrees C (pp[0019] : the first and second transformation temperatures of the shape memory alloy may be adjusted between approximately negative 100 degrees Celsius and positive 100 degrees Celsius.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter, Flores and Zhang with the transformative temperature range of the shape memory alloy as taught by Poyyara , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, adjustment of temperature to transform the shape memory alloy is a well understood process in the art (pp[0019]).  




Flores further discloses that the shape memory alloy causes the first clamp ring to remain in the contracted condition after reaching the selected elevated temperature (pp[0023]: the shape memory alloy can be contracted at a first temperature.).
 The combination of Parmeter, Flores and Zhang is silent regarding wherein the shape memory alloy causes the first clamp ring to remain in the contracted condition until the first clamp ring is chilled to at least minus 55 degrees C.  
Flores does disclose that temperature differences between the first and second temperatures, which the shape memory elements are exposed to, may be at least a 5 degree Fahrenheit difference (pp[0023]).
Poyyara discloses shape memory alloy that is transformative between a temperature range (pp[0019]: the first and second transformation temperatures of the shape memory alloy may be adjusted between approximately negative 100 degrees Celsius and positive 100 degrees Celsius.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter, Flores and Zhang with the transformative temperature range of the shape memory alloy as taught by Poyyara , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, adjustment of temperature to transform the shape memory alloy is a well understood process in the art (pp[0019]).  


In regards to claim 12, the combination of Parmeter, Flores and Zhang teaches the assembly according to claim 11, wherein the first and second clamp rings remain sufficiently expanded to be removed from the bladder.
The combination of Parmeter, Flores and Zhang is silent regarding wherein the first and second clamp rings remain sufficiently expanded to be removed from the bladder after being warmed from the selected low temperature to a room temperature between 20 and 25 degrees C. 
Poyyara discloses the transformative temperature range of a shape memory alloy may be adjusted between approximately negative 100 degrees Celsius and positive 100 degrees Celsius (pp[0019]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter, Flores and Zhang with the transformative temperature range of the shape memory alloy as taught by Poyyara , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, adjustment of temperature to transform the shape memory alloy is a well understood process in the art (pp[0019]).  
The combination of Parmeter, Flores, Zhang and Poyyara discloses wherein the first and second clamp rings remain sufficiently expanded to be removed from the bladder after being (Parmeter teaches that the clamps 405 are designed to be installed and/or removed (pp[0025]) such that the bag (bladder) is no longer secured in place at the ends of the bag. Therefore, when modified with the recited temperature arrangements, the clamps would be expanded to facilitate removal of the clamps.).

In regards to claim 17, combination of Parmeter, Flores and Zhang teaches the method according to claim 16.
The combination of Parmeter, Flores and Zhang is silent regarding wherein: the selected elevated temperature is in a range from 50 degrees C to 165 degrees C.  
Flores does disclose that temperature differences between the first and second temperatures, which the shape memory elements are exposed to, may be at least a 5 degree Fahrenheit difference (pp[0023]).
Poyyara discloses wherein: the selected elevated temperature is in a range from 50 degrees C to 165 degrees C (pp[0019] : the first and second transformation temperatures of the shape memory alloy may be adjusted between approximately negative 100 degrees Celsius and positive 100 degrees Celsius.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter, Flores and Zhang with the transformative temperature range of the shape memory alloy as taught by Poyyara , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 

In regards to claim 18, combination of Parmeter, Flores and Zhang teaches the method according to claim 16.
The combination of Parmeter, Flores and Zhang is silent regarding wherein the selected low temperature is a range between minus 65 degrees C and minus 120 degrees C.  
Flores does disclose that temperature differences between the first and second temperatures, which the shape memory elements are exposed to, may be at least a 5 degree Fahrenheit difference (pp[0023]).
Poyyara discloses wherein the selected low temperature is a range between minus 65 degrees C and minus 120 degrees C (pp[0019] : the first and second transformation temperatures of the shape memory alloy may be adjusted between approximately negative 100 degrees Celsius and positive 100 degrees Celsius.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter, Flores and Zhang with the transformative temperature range of the shape memory alloy as taught by Poyyara , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, adjustment of temperature to transform the shape memory alloy is a well understood process in the art (pp[0019]).  


Flores further discloses the first and second clamp rings are expanded (pp[0023]: the shape memory alloy can be expanded at a second temperature.).
The combination of Parmeter, Flores and Zhang is silent regarding wherein: after the step of chilling, the first and second clamp rings remain in the expanded condition until warmed to at least to a room temperature between 20 and 25 degrees C.  
Flores does disclose that temperature differences between the first and second temperatures, which the shape memory elements are exposed to, may be at least a 5 degree Fahrenheit difference (pp[0023]).
Poyyara discloses shape memory alloy that is transformative between a temperature range (pp[0019] : the first and second transformation temperatures of the shape memory alloy may be adjusted between approximately negative 100 degrees Celsius and positive 100 degrees Celsius.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Parmeter, Flores and Zhang with the transformative temperature range of the shape memory alloy as taught by Poyyara , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, adjustment of temperature to transform the shape memory alloy is a well understood process in the art (pp[0019]).  
.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/
 Examiner, Art Unit 3676                                                                                                                                                                                            
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676